 



Exhibit 10.1
Date:

     
To:
  Great Wall Acquisition Corporation
 
  660 Madison Avenue 15th Floor
 
  New York, New York 10021
 
   
Cc:
  DBS Bank Ltd.
 
  6 Shenton Way
 
  DBS Building Tower 1
 
  #41-01 Singapore 068809

Dear Sirs,
Letter of Undertaking

1.   We refer to the voluntary conditional offer (the “Offer”) to be made by or
on behalf of Great Wall Acquisition Corporation (the “Offeror”), for all the
issued ordinary shares of US$0.08 each (the “Shares”) in the capital of
ChinaCast Communications Holdings Limited (the “Offeree”) on the terms and
subject to the conditions set out in the pre-conditional offer announcement
dated 14 September 2005 and attached as the Schedule hereto (the
“Announcement”).

2.   Further to the announcement dated 22 March 2006, the cut-off date for the
fulfilment of the Pre-Conditions (as defined in the Announcement) has been
extended to 31 December 2006 (or such later date as the Offeror may determine in
consultation with the Securities Industry Council) (the “Extension”). In
connection with the Extension, we execute this Letter of Undertaking to amend,
restate and substitute the letter of undertaking dated 13 September 2005
executed by us in favour of the Offeror.

3.   For the consideration of US$1.00 (the receipt of which we hereby
acknowledge) we hereby irrevocably and unconditionally undertake to the Offeror
that:-

  (a)   we are the beneficial owner of the number of Shares specified on the
signature page of this Letter of Undertaking;     (b)   we shall not, during the
period commencing on the date of this Letter of Undertaking and ending at the
Expiration Time (as defined in sub-paragraph (g) below), transfer (save to
Permitted Transferees) or dispose of or create an encumbrance over all or any of
the Shares specified on the signature page of this Letter of Undertaking except
as permitted by the terms of this Letter of Undertaking;     (c)   we shall not,
during the period commencing on the date of this Letter of Undertaking and
ending at the Expiration Time, take any action which would cause us to breach
our obligations under this Letter of Undertaking;





--------------------------------------------------------------------------------



 



  (d)   (except with your prior written consent) we shall not, during the period
commencing on the date of this Letter of Undertaking and ending at the
Expiration Time, directly or indirectly solicit, encourage (including without
limitation, by way of providing information concerning the Offeree and/or any of
its subsidiaries to any person), vote in favour of, initiate or participate in
any tender (including without limitation, accepting any tender offer),
negotiations, discussions or resolutions with respect to any expression of
interest, offer or proposal by any person other than the Offeror to:-

  (i)   acquire an interest in all or a substantial part of the business,
operations or undertakings of the Offeree and its subsidiaries or an additional
five per cent, or more of the issued share capital of the Offeree;     (ii)  
acquire control of the Offeree; or     (iii)   otherwise acquire or merge with
the Offeree (including by way of scheme of arrangement, capital restructuring,
tender offer, joint venture or dual listed company structure),

      provided, for the avoidance of doubt, that nothing herein shall be
construed as imposing any restriction on us from selling, transferring or
otherwise disposing of any Shares not specified in the signature page of this
Letter of Undertaking;     (e)   we shall accept the Offer and elect to receive
the Stock Consideration (as defined in the Announcement) in respect of all the
Shares specified on the signature page of this Letter of Undertaking, on the
terms and subject to the conditions set out in the Announcement (or on such
other terms and conditions as may be agreed in writing between yourselves and
ourselves) and in accordance with the requirements of the Singapore Code on
Take-overs and Mergers (the “Code”), the Securities and Futures Act (Chapter
289) and the Listing Manual of the Singapore Exchange Securities Trading Limited
(the “Listing Manual”);     (f)   we shall accept the Offer and elect to receive
the Stock Consideration not later than 5.00 pm (Singapore time) on the date
falling seven (7) business days (a business day being a day which is not a
Saturday, Sunday or public holiday in Singapore on which commercial banks are
open for business in Singapore) after the date of despatch of the offer document
in respect of the Offer, in accordance with the procedures prescribed in the
offer document to be issued in connection with the Offer and the relevant
form(s) of acceptance accompanying it;     (g)   notwithstanding any rights of
withdrawal under the Code, we shall not withdraw any of the Shares tendered for
acceptance until such time as the Offer shall lapse or be withdrawn by the
Offeror (the earlier of such time and the time at which the Offeror purchases
the Shares pursuant to the Offer being referred to as the “Expiration Time”),
whereupon we shall be discharged and released from our obligations under this
Letter of Undertaking; and     (h)   we shall do and execute or procure to be
done and executed such further acts, deeds, things and documents as may
reasonably be necessary to

2



--------------------------------------------------------------------------------



 



      accept the Offer and elect to receive the Stock Consideration in
accordance with the terms of this Letter of Undertaking.

    It shall be a condition precedent to our right to transfer any Shares to any
Permitted Transferee that such Permitted Transferee agrees in writing to be
bound by and be entitled to the benefit of this Letter of Undertaking. Further,
we shall be responsible for any breach of the provision of this Letter of
Undertaking by any of our Permitted Transferees.       For the purpose of
paragraph 3(b), “Permitted Transferee” means, in relation to any corporation,
any other corporation which is the holding company, ultimate holding company or
subsidiary of such corporation or which is a subsidiary of the holding company
or ultimate holding company of such corporation.   4.   Our obligations under
this Letter of Undertaking shall come Into effect only as of the date that such
shareholders of CCHL (including Super Dynamic Consultancy Limited and Technology
Venture Investments Limited.) collectively holding at least 50% of the issued
share capital of CCHL enter into letters of undertaking with obligations similar
to those in this Letter of Undertaking. This Letter of Undertaking shall
terminate and be of no further effect on the earlier of the Expiration Time and
the date falling ten (10) months after the date this Letter of Undertaking takes
effect.   5.   We hereby consent to any and all references to, and descriptions
of, this Letter of Undertaking in any announcement or document issued by or on
behalf of the Offeror. We shall not make any further announcement concerning the
Offer except as required by law or the Listing Manual or other regulatory body
or the court or with your prior approval (such approval not to be unreasonably
withheld or delayed). Pending the Offer becoming unconditional in all respects,
we shall, subject to the requirements of any law or regulation (including,
without limitation, the Listing Manual), consult you as to the terms of, the
timetable for and manner of publication of, any formal announcement or circular
to shareholders, employees and to any recognised stock exchange or other
authorities or to the media or otherwise which we may desire or be obliged to
make regarding the Offer and we will consult you regarding any other
announcement which is or may be material in the context of the Offer. Any other
communication which we may make concerning the foregoing matters shall, subject
to the requirements of any law or regulation (including, without limitation, the
Listing Manual), be consistent with any such formal announcement or circular as
aforesaid.   6.   We further undertake not to sell, transfer, assign or
otherwise dispose of any part of the Stock Consideration received by us pursuant
to the acceptance of the Offer in a manner that would violate SEC rules and
regulations.   7.   We agree that the Offeror will be irreparably damaged and
will not have an adequate remedy at law in the event that we shall not accept
the Offer and elect to receive the Stock Consideration in accordance with the
provisions of this Letter of Undertaking. We therefore agree that the Offeror
shall be entitled to injunctive relief, including specific enforcement, to
enforce the provisions of this Letter of Undertaking, in addition to any other
remedy to which the Offeror may be entitled at law.   8.   We shall be
responsible for our own fees and expenses in connection with the execution and
performance of this Letter of Undertaking. No broker, agent, finder, consultant
or other person or entity is entitled to be paid based upon any agreement made
by any party in connection with any of the transactions contemplated hereby.

3



--------------------------------------------------------------------------------



 



9.   This Letter of Undertaking shall lapse if for whatever reason: -

  (a)   the Offer is withdrawn or lapses, or fails to become or be declared to
be unconditional for any reason;     (b)   any shareholder of CCHL who has
provided an undertaking similar to this Letter of Undertaking is released from
any of the obligations under its letter of undertaking referred to in paragraph
4 above; or     (c)   you are delisted from the NASDAQ OTC Bulletin Board,

    provided that this shall not prejudice any accrued rights between the
parties prior to the lapsing of this Letter of Undertaking. You agree to notify
us in writing as promptly as practicable (and in any event within two
(2) business days) after the occurrence of any of the events identified in
paragraphs 9(a) through (c) above.   10.   By signing this Letter of
Undertaking, you represent and warrant to us that you are currently listed on
the NASDAQ OTC Bulletin Board and you intend to apply to be listed on the NASDAQ
National Market as soon as possible after the completion of the Offer.   11.   A
person who is not a party to this Undertaking has no right under the Contracts
(Rights of Third Parties) Act, Chapter 53B of Singapore to enforce any term of
this Letter of Undertaking.   12.   This Letter of Undertaking is governed by,
and shall be construed in accordance with, the laws of Singapore.

                  Yours faithfully,    
 
           
 
  Name:        
 
           
 
     
 
   

4



--------------------------------------------------------------------------------



 



PRE-CONDITIONAL VOLUNTARY OFFER
by
(DBS LOGO) [f22176f2217601.gif]
DBS BANK LTD
(Company Registration No. 196800306E)
(Incorporated in the Republic of Singapore)
for and on behalf of
GREAT WALL ACQUISITION CORPORATION
(Incorporated in Delaware, United States of America)
to acquire all the issued ordinary shares of US$0.08 each in the capital of
CHINACAST COMMUNICATION HOLDINGS LIMITED
(Incorporated in Bermuda)

1.   Introduction       Unless otherwise defined herein, all terms and
references used in this announcement shall bear the same meanings as those
defined or construed in the announcement dated 14 September 2005 (the
“Pre-Conditional Offer Announcement”) issued by DBS Bank Ltd (“DBS”) for and on
behalf of Great Wall Acquisition Corporation (the “Offerer” or “GWAC”), in
respect of the pre-conditional voluntary offer (the “Offer”) by the Offeror to
acquire all the issued and paid-up ordinary shares of US$0.08 each (the “CCHL
Shares”) in the capital of Chinacast Communication Holdings Limited (“CCHL”).  
2.   Irrevocable Undertakings   2.1   Further to the Pre-Conditional Offer
Announcement, DBS wishes to announce, for and on behalf of the Offeror, that the
Undertakings given by each of the Covenantors as at the date of the
Pre-Conditional Announcement has expired on 13 July 2006.   2.2   In this
regard, as at the date of this Announcement, the Offeror has procured each of
Super Dynamic Consultancy Limited, Technology Venture Investments Limited, Intel
Pacific, Inc., Sergio Ventures Limited, Kenbell Management Limited, Asia Capitol
Technology Partners Limited, Panwell Investments Limited, Bostwicken Consultancy
Limited, Time Global International Limited, Isthoch Assets Limited, GC&C
Holdings Limited, Wang Yu Huei, Liao Zhen, Yin Jian Ping, Chan Tze Ngon, Leung
Kin Fo, Stanley Chan Chi Kwong and Tang Chi Tang (each, an “Original
Covenantor”) to give a replacement irrevocable undertaking (each, a “Replacement
Undertaking”) to the Offeror, inter alia:

  (a)   to accept the Offer in respect of the number of CCHL Shares held by it
as set out in the table below, not later than 5.00 pm (Singapore time) on the
date falling seven (7) business days after the date of despatch of the offer
document in respect of the Offer;     (b)   to elect to receive the Stock
Consideration in connection thereto; and     (c)   not to sell, transfer, assign
or otherwise dispose of any part of the Stock Consideration received by it
pursuant to the acceptance of the Offer in a manner that would violate SEC rules
and regulations.

In addition, the Offeror has also procured each of Yang Yong Shi, Wu Cai Yu, Wu
Yao and Zhang Jin Hua (each, an “Other Covenantor”) to give an irrevocable
undertaking on substantially the same terms as the Replacement Undertaking
(each, an “Other Undertaking”) to the Offeror as at the date of this
Announcement. The shareholdings of the

1



--------------------------------------------------------------------------------



 



    Original Covenantors and Other Covenantors in CCHL subject to the
Replacement Undertakings and Other Undertakings respectively are as follows:

                                              As a percentage of the            
Number of   entire issued share S/No.   Name   CCHL Shares   capital of CCHL1  
1.    
Super Dynamic Consultancy Limited
    67,326,820       15.24 %   2.    
Technology Venture Investments Limited2
    66,074,441       14.96 %   3.    
Intel Pacific, Inc.
    22,222,918       5.03 %   4.    
Wang Yu Huei
    12,863,000       2.91 %   5.    
Asia Capitol Technology Partners Limited
    12,026,155       2.72 %   6.    
Panwell Investments Limited3
    5,276,358       1.19 %   7.    
Wu Cai Yu
    5,276,358       1.19 %   8.    
Yang Yong Shi
    4,921,492       1.11 %   9.    
GC&C Holdings Limited
    4,679,468       1.06 %   10.    
Sergio Ventures Limited
    4,031,510       0.91 %   11.    
Isthoch Assets Limited
    3,015,755       0.68 %   12.    
Zhang Jin Hua
    2,830,341       0.64 %   13.    
Time Global International Limited
    1,749,107       0.40 %   14.    
Kenbell Management Limited
    1,723,287       0.39 %   15.    
Liao Zhen
    1,700,000       0.38 %   16.    
Wu Yao
    1,617,338       0.37 %   17.    
Bostwicken Consultancy Limited
    1,507,878       0.34 %   18.    
Leung Kin Fo
    1,400,000       0.32 %   19.    
Yin Jian Ping
    1,000,000       0.23 %   20.    
Stanley Chan Chi Kwong
    1,000,000       0.23 %   21.    
Chan Tze Ngon
    750,000       0.17 %   22.    
Tang Chi Tang
    300,000       0.07 %        
Total
    223,292,226       50.54 %

 

1   Based on the total issued share capital of 441,816,501 CCHL Shares as at the
date of this Announcement.   2   Pursuant to the Replacement Undertaking of
Technology Venture Investments Limited (“TVIL”), TVIL is permitted to transfer
the 66,074,441 CCHL Shares held by it to Chan Tze Ngon, and Chan Tze Ngon has
undertaken to the Offeror that in such event, he shall, inter alia, observe and
discharge all the terms and conditions of the Replacement Undertaking in all
respects as if he is TVIL.   3   Pursuant to the Replacement Undertakings of
Panwell Investments Limited (“Panwell”), Panwell is permitted to transfer the
5,276,358 CCHL Shares held by it to Wu Cai Yu, Yang Yong Shi and Wu Yao in the
proportion of 1,418,719 CCHL Shares, 2,292,794 CCHL Shares and 1,564,845 CCHL
Shares respectively, and each of Wu Cai Yu, Yang Yong Shi and Wu Yao has
undertaken to the Offeror that in such event, he shall, inter alia, observe and
discharge all the terms and conditions of the relevant Replacement Undertaking
in all respects as if he is Panwell.

2



--------------------------------------------------------------------------------



 



    Assuming a full election of the Stock Consideration, the proforma
shareholding of the Original Covenantors and Other Covenantors in GWAC upon
conclusion of the Offer (and assuming the Offeror acquires 100% of the Offer
Shares pursuant to the exercise of the right to compulsory acquisition) will be
as follows:

                                                      As a percentage   As a
percentage             Number of   of the enlarged   of the enlarged            
GWAC   issued share   issued share             Common   capital of GWAC  
capital of GWAC S/No.   Name   Stock   Common Stock4   Common Stock6   1.    
Super Dynamic Consultancy Limited
    3,162,368       12.04 %     8.96 %   2.    
Technology Venture Investments Limited (see footnote above)
    3,103,543       11.81 %     8.79 %   3.    
Intel Pacific, Inc.
    1,043,819       3.97 %     2.96 %   4.    
Wang Yu Huei
    604,180       2.30 %     1.71 %   5.    
Asia Capitol Technology Partners Limited
    564,873       2.15 %     1.60 %   6.    
Panwell Investments Limited (see footnote above)
    247,832       0.94 %     0.70 %   7.    
Wu Cai Yu
    247,832       0.94 %     0.70 %   8.    
Yang Yong Shi
    231,164       0.88 %     0.65 %   9.    
GC&C Holdings Limited
    219,796       0.84 %     0.62 %   10.    
Sergio Ventures Limited
    189,361       0.72 %     0.54 %   11.    
Isthoch Assets Limited
    141,651       0.54 %     0.40 %   12.    
Zhang Jin Hua
    132,942       0.51 %     0.38 %   13.    
Time Global International Limited
    82,156       0.31 %     0.23 %   14.    
Kenbell Management Limited
    80,943       0.31 %     0.23 %   15.    
Liao Zhen
    79,849       0.30 %     0.23 %   16.    
Wu Yao
    75,967       0.29 %     0.22 %   17.    
Bostwicken Consultancy Limited
    70,825       0.27 %     0.20 %   18.    
Leung Kin Fo
    65,758       0.25 %     0.19 %   19.    
Yin Jian Ping
    46,970       0.18 %     0.13 %   20.    
Stanley Chan Chi Kwong
    46,970       0.18 %     0.13 %   21.    
Chan Tze Ngon
    35,227       0.13 %     0.10 %   22.    
Tang Chi Tang
    14,091       0.05 %     0.04 %        
Total
    10,488,117       39.93 %     29.71 %

 

4   Based on the total enlarged issued share capital of 26,268,276 GWAC Common
Stock and assuming none of the 9,031,950 outstanding warrants of GWAC are
exercised.   5   Based on the total enlarged issued share capital of 26,268,276
GWAC Common Stock and assuming all of the 9,031,950 outstanding warrants of GWAC
are exercised.

3



--------------------------------------------------------------------------------



 



    All Replacement Undertakings and Other Undertakings shall lapse if for
whatever reason:

  (a)   the Offer is withdrawn, or lapses, or fails to become or be declared to
be unconditional for any reason;     (b)   any of the Original Covenantors and
Other Covenantors is released from any of the obligations under the relevant
Replacement Undertaking or Other Undertaking; or     (c)   the Offeror is
delisted from the NASDAQ OTC Bulletin Board,

    provided that this shall not prejudice any accrued rights between the
parties prior to the lapsing of the relevant Replacement Undertaking or Other
Undertaking. In addition, unless the Replacement Undertakings and Other
Undertakings shall have earlier lapsed, they shall terminate and be of no
further effect on the date falling ten (10) months from 13 July 2006.       Save
as disclosed in this Announcement, neither the Offeror nor any party acting in
concert with it has received any irrevocable undertaking from any other party to
accept or reject the Offer.   3.   Responsibility Statement       The sole
Director of the Offeror has taken all reasonable care to ensure that the facts
stated and opinions expressed in this Announcement are fair and accurate and
that no material facts have been omitted from this Announcement.       Where any
information has been extracted from published or otherwise publicly available
sources or obtained from CCHL, the sole responsibility of the sole Director of
the Offeror has been to ensure that such information has been accurately and
correctly extracted from such sources or, as the case may be, accurately
reflected or reproduced in this Announcement.       The sole Director of the
Offeror accepts responsibility accordingly.

Issued by
DBS BANK LTD
for and on behalf of
GREAT WALL ACQUISITION CORPORATION
13 July 2006

4